DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 6/22/2021 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
2.	The objection to claim 1 is withdrawn in view of the appropriate correction filed.  

Terminal Disclaimer
3.	The terminal disclaimer filed 6/22/2021 is accepted.

Double Patenting
4.	The provisional rejection of claims 1, 2, 6, and 7 on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 12 of copending Application No. 15/742,390 (hereinafter '390) (=US 2019/0088966) is withdrawn in view of the proper Terminal Disclaimer filed 6/22/2021.  All rejections pending from this are also withdrawn.

Claim Rejections - 35 USC § 112
5.	The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the appropriate correction filed.
	
6.	The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained as no correction has been filed.
Claim 3 recites in part, “…wherein the polyalkyleneimine comprises at least one of a repeating unit of Chemical Formula 1 and a repeating unit of Chemical Formula 2…”  The claim is thus unclear as to whether only one of Chemical Formula 1 or Chemical Formula 2 is required (i.e., “at least one”), or if both are required (subsequent “and”).  It appears the “and” as underlined should be changed to “or”.  
	Appropriate correction is required.

7.	Claim 1, and thus dependent claims 3-7, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 has been amended to recite the following with added Examiner emphasis:
Claim 1.  A carrier-nanoparticle complex comprising: 
a carbon carrier;
a polymer layer provided on a surface of the carbon carrier, the polymer layer comprising:
a polyalkyleneimine having an amine group, and a hydrogen ion exchange polymer having a hydrogen ion exchange group of Chemical Formula 12:
 [Chemical Formula 12]
-SO3-X
or a polymer derived from a polyalkyleneimine having the amine group, and a
hydrogen ion exchange polymer having the hydrogen ion exchange group of
Chemical Formula 12:
[Chemical Formula 12]
-SO3-X; and
metal nanoparticles provided on the polymer layera
wherein in Chemical Formula 12, X is a monovalent cation group, and
wherein the polymer layer includes a polymer in which a hydrogen ion exchange group of the hydrogen ion exchange polymer and the amine group of the polyalkyleneimine are crosslinked to each other to form a sulfonamide bonding structure.

The claim thus recites the polymer layer comprises 1) a polyalkyleneimine having an amine group, and a hydrogen ion exchange polymer having a hydrogen ion exchange group of a polymer derived from a polyalkyleneimine having the amine group, and a hydrogen ion exchange polymer having the hydrogen ion exchange group of
Chemical Formula 12.  
	The language of “a polymer derived from a polylalkyleneimine having the amine group” does not lend itself to any explicitly required structure aside from a polymer having an amine group given the other group(s) present within the polyalkyleneimine portion could be consumed in the reactions taking place that obtain “a polymer derived from a polylalkyleneimine.”  Thus, the subsequently and newly claimed feature of “wherein the polymer layer includes a polymer in which a hydrogen ion exchange group of the hydrogen ion exchange polymer and the amine group of the polyalkyleneimine are crosslinked to each other to form a sulfonamide bonding structure” appears to only invoke antecedent basis to option 1, whereas this presents both antecedent and clarity issues given there are two options as outlined above, one of which does not intrinsically require the structure of a polyalkyleneimine entity, wherein the claim then later requires this entity as emphasized.
	Appropriate correction is required.  

Compact Prosecution Claim
8.	MPEP 2173.06 notes that when the terms of a claim are considered to be indefinite, at least two approaches to the examination of an indefinite claim relative to the prior art are possible.  First, where the degree of uncertainty is not great, and where the claim is subject to more than one interpretation and at least one interpretation would render the claim unpatentable over the prior art, an appropriate course of action would be for the examiner to enter two rejections: (A) a rejection based on indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph; and (B) a rejection over the prior art based on the interpretation of the Ex parte Ionescu, 222 USPQ 537 (Bd. App. 1984).  
Thus, for compact prosecution purposes such that prior art review and application may proceed, the Examiner will examine claim 1 as if it recited:
1.	A carrier-nanoparticle complex comprising: 
a carbon carrier;
a polymer layer provided on a surface of the carbon carrier, the polymer layer comprising:
a polyalkyleneimine having an amine group, and a hydrogen ion exchange polymer having a hydrogen ion exchange group of Chemical Formula 12:





[Chemical Formula 12]
-SO3-X; and
metal nanoparticles provided on the polymer layer,
wherein in Chemical Formula 12, X is a monovalent cation group, and
wherein the polymer layer includes a polymer in which a hydrogen ion exchange group of the hydrogen ion exchange polymer and the amine group of the polyalkyleneimine are crosslinked to each other to form a sulfonamide bonding structure.


Claim Rejections - 35 USC § 103
9.	The rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Kuo et al., “Multichelate-functionalized carbon nanospheres used for immobilizing Pt catalysts for fuel cells,” J. Power Sources, 194 (2009) 234-242 (copy provided) in view of Salguero et al. (US 2010/0028745) is withdrawn in view of the amendments provided.  All rejections pending from this are also withdrawn.  
	The rejection of claims 1 and 5 under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 2015/0024304) in view of Berber et al., “A highly durable fuel cell electrocatalyst based on double-polymer-coated carbon nanotubes,” Scientific Reports, 5, 16711 evidenced by the product data sheet for NafionTM perfluorinated resin solution product data sheet from Sigma-Aldrich, accessed 4/22/2020 (copy previously provided) is withdrawn in view of the amendments provided.  All rejections pending from this are also withdrawn.  
	The rejection of claims 1 and 5 under 35 U.S.C. 103 as being unpatentable over Son (US 2008/0038615) is withdrawn in view of the amendments provided.  

10.	Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2008/0038615) in view of Miyake (US 2008/0096078).
Regarding claim 1, Son teaches a carrier-nanoparticle complex 20 (Fig. 1A) comprising: 
a core 22 that is a carbon carrier such as carbon black, carbon fiber, carbon nanotubes, etc. (P24);
	an ionomer layer (“a polymer layer”) provided on the surface of the carbon carrier core 22, the polymer layer including at least one selected from the group of polymers listed including benzimidazole-based polymers, polyimide-based polymers, polyetherimide-based polymers, and polyperfluorosulfonic acid, among others (P31), the former three each having an intrinsic amine group and the latter intrinsically having hydrogen exchange group represented by Chemical Formula 12, -SO3X in which X is H+ (“a monovalent cation group”), the combined use of any of the first three polymers having the amine group and polyperfluorosulfonic acid having the –SO3H group being prima facie obvious given Son teaches that “at least one” may be utilized such that it would be obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize two, three, four, etc. as encompassed by such a teaching, thereby providing the predictable results of imparting the attributes of said ionomers in terms of proton conductivity, bonding capabilities, etc. to the catalyst particles; and

	Son does not teach the ionomer layer (“polymer layer”) including a polymer with an amine group (e.g., benzimidazole-based polymers, polyimide-based polymers, polyetherimide-based polymers) is explicitly a polyalkyleneimine with the amine group, or that the ionomer layer (“polymer layer”) includes a polymer in which a hydrogen ion exchange group [-SO3X] of the hydrogen ion exchange polymer [polyperfluorosulfonic acid] and the amine group of the polyalkyleneimine are crosslinked to each other to form a sulfonamide bonding structure.  
Miyake teaches analogous art of an electrode catalyst including catalyst nanoparticles supported on electrically conductive carbon carrier particles (abstract, P71) that are combined with a perfluorcarbonsulfonic acid resin (component A) and a polyazole compound (component B), wherein component A of Miyake is the same material as taught by Son and component B of Miyake falls under the genus of benzimidazole-based polymers and polyimide-based polymers as taught by Son.  
	Miyake further teaches that the polybenzimidazole-based compound may be represented by Formula 1 reproduced below in which R represents an alkylene chain (P52-53), or in other words, reads on the claimed feature of “a polyalkeneimine having an amine group”:

    PNG
    media_image1.png
    213
    400
    media_image1.png
    Greyscale

Note the third structure for “R” in P53 also reads on a cyclic alkene or the claimed “polyalkeneimine having an amine group.”
prima facie obviousness determination (see MPEP 2144.07; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle").  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). 
	Furthermore regarding claim 1, Miyake teaches:


    PNG
    media_image2.png
    592
    439
    media_image2.png
    Greyscale

3H) (“a hydrogen ion exchange group of the hydrogen ion exchange polymer”) and the nitrogen atom in the reactive group in the polyazole compound (“the amine group of the polyalkyleimine”) to each other to form what is a sulfonamide bonding structure as described at P123 (i.e., the result of –SO3H + nitrogen atom in the reactive group of the polyazole compound/polybenzimidazole-based compound) in order to provide the known effect of “contribut[ing] to an improvement in chemical stability” and “ultimately exhibit[ing] an effect on the expression durability during operation of the cell” (P124).
Therefore, it would have been further obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known technique/construct as taught by Miyake of crosslinking the sulfonic acid group (-SO3H) (“the hydrogen ion exchange group”) of the 
polyperfluorosulfonic acid of Son (also taught by Miyake) and the nitrogen atom in the reactive group of the polyazole/polybenzimidazole-based compound (“the amine group of the polyalkyleimine”) to form a sulfonamide bonding structure (P122-124) given Miyake teaches the construct and technique are known in the art and provides the predictable results of “contribut[ing] to an improvement in chemical stability” and “ultimately exhibit[ing] an effect on the expression durability during operation of the cell” (P124).
Regarding claim 3, Son as modified by Miyake teaches wherein the polyalkyleneimine may comprise Formula 1 as reproduced above (P52) with the specific chemical group for R of (P53):

    PNG
    media_image3.png
    93
    114
    media_image3.png
    Greyscale


	Regarding claim 5, Son teaches wherein the metal nanoparticles are bonded via the ionomer polymer (“polymer layer”) to the carbon carrier, wherein it is considered that the metal nanoparticles are intrinsically bonded to the amine group of the ionomer layer (either directly or indirectly).
	Regarding claim 7, Son as modified by Miyake teaches that the weight ratio of (A/B), with component A being the perfluorocarbon sulfonic acid resin (“hydrogen ion exchange polymer with hydrogen ion exchange group of Chemical Formula 12”) and component B being the polyazole compound (“the polyalkyleneimine having an amine group”), is 1 to 999, preferably 2 to 499, more preferably 5.6 to 199, and most preferably 19 to 199 (P28, 66), each of which are ranges overlapping with that claimed.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  Furthermore, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Son (US 2008/0038615) in view of Miyake (US 2008/0096078) as applied to at least claim 1 above, and further in view of Ziser et al. (US 2011/0082222).
Regarding claim 6, Son as modified by Miyake fails to disclose the features presented. In the same field of endeavor, Ziser teaches polymeric materials imparting proton conductivity in fuel cells and specifically that the inventive polymeric materials have amino groups and sulfonic 

    PNG
    media_image4.png
    279
    500
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    98
    357
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    95
    503
    media_image6.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art to modify Son/Miyake such that based on the total elements on a surface of the polymer layer, the content of nitrogen (from the amine group) is 0.50-50 wt% of nitrogen and the content of sulfur (from the hydrogen ion exchange group) is 0.50 to 50 wt% given Ziser teaches these ranges for an analogous polymer with analogous functional groups used in the same field of endeavor (full disclosure).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).	Therefore, in the absence of new or unexpected results for which objective evidence is provided that is fully commensurate in scope with the claimed subject matter, a prima facie case of obviousness exists for the ranges as presented.  

Allowable Subject Matter
12.	Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Specifically, please see the Compact Prosecution Section above that sets forth a definitive claim for examination purposes.  If the Compact Prosecution Claim was presented in conjunction with all of the limitations presented in claim 4 it would be allowable.
The following is a statement of reasons for the indication of allowable subject matter:  there is no teaching, suggestion, and/or motivation in the state of the prior art to utilize the specific polyalkyleimine of Chemical Formula 11 as set forth in claim 4 in combination with the features of independent claim 1.  

Response to Arguments
13.	Applicant’s arguments, filed 6/22/2021 with respect to the prior art rejections of the claims have been fully considered and are persuasive in view of the amendments presented to the claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references cited above.


Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/AMANDA J BARROW/Primary Examiner, Art Unit 1729